Citation Nr: 0941474	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

The Veteran presented testimony at the RO before a Decision 
Review Officer (DRO) in July 2007.  He was also afforded a 
personal hearing before the undersigned Veterans Law Judge in 
June 2008.  Transcripts of both hearings are of record.  

The Board remanded the claim in January 2009 for additional 
development and to address due process concerns.  The actions 
directed by the Board have been accomplished and the matter 
returned for appellate review.  


FINDING OF FACT

Hepatitis C was not incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.  The Veteran also referenced 
an excerpt from Wikipedia stating that sharing razors can 
potentially lead to exposure to Hepatitis C.  See VA Form 21-
4138, dated August 3, 2009.

The Veteran contends that he has hepatitis C as a result of 
service, to include as a result of sharing razors with other 
patients while he was admitted to the psychiatric ward; 
getting tattoos while in service; and being subjected to air 
guns for vaccinations.  He also reports some post-service 
risk factors, to include a blood transfusion sometime between 
1963 and 1965 and sharing razors while incarcerated between 
1965 and 1967.  See May 2006 VA Form 21-4138; July 2007 
statements in support of claim; November 2007 VA Form 9; July 
2007 and June 2008 transcripts.  

The Veteran's service treatment records are devoid of 
reference to, or complaints of, hepatitis C, though they do 
corroborate that he was admitted to a neuropsychiatric ward 
in 1962.  It appears that the Veteran was recommended for 
discharge after this admission.  See January 1962 Report of 
Board of Medical Survey.  There is no discharge examination 
of record.  

The post-service medical evidence of record consist of VA and 
private treatment records.  Review of these records reveals 
that the Veteran was diagnosed with hepatitis C in 
approximately April 1993 after a liver biopsy showed chronic 
active hepatitis with cirrhosis.  See record from Central 
Suffolk Hospital.  The question to be resolved in this case 
is whether the Veteran's hepatitis C disease was incurred in 
service.  The Board notes that none of the Veteran's treating 
physicians have provided an opinion regarding the etiology of 
his hepatitis C.  

The Veteran underwent a VA compensation and pension (C&P) 
liver, gall bladder and pancreas examination in June 2009, at 
which time his claims folder and medical records were 
reviewed.  He reported that he was diagnosed with hepatitis C 
in 1993 and that he had shared razors in service while a 
patient on a psychiatric ward at Great Lakes Naval Hospital 
and had tattoos in service.  The examiner reported that VA 
records reflect positive hepatitis C testing in November 2004 
but that the Veteran was negative for hepatitis B antibody 
and antigen in December 2004 and that the last VA labs 
reflect normal liver enzymes.  The examiner also discussed VA 
treatment notes dated April 2006 (GI/liver note), September 
2008 (psychiatric social worker note) and April 2004 
(hepatitis clinic consult note).  It was also noted that the 
Veteran had not been seen by his VA primary care physician 
(PCP) since May 2008, which the Veteran stated was due to a 
change in his VA category status.  The Veteran was last seen 
at the Tampa GI clinic in May 2007.  

The Veteran reported that he thought he may have had a blood 
transfusion in 1963 at the age of 19 when he injured his left 
arm.  He indicated he was a patient at Southside Hospital in 
Bayshore, New York, and had tried to find the records but was 
told they had been destroyed years ago.  The Veteran did not 
believe that he had had a blood transfusion in 1990.  He 
reported two liver biopsies in the past that were positive 
for hepatitis C.

The examiner reported that service treatment records 
reflected the Veteran's admission to Great Lakes Naval 
Hospital in May 1961 for scarlet fever and in January 1962 
for an aspirin overdose.  The Veteran was on a psychiatric 
ward for the second admission and the note mentions normal 
hemoglobin and hematocrit, sedimentation rate, urinalysis, 
serology, BUN, and protime at discharge.  The Veteran stated 
that he had taken pills from the lockers of his shipmates and 
other pills in addition to the aspirin taken.

The examiner indicated that the claims folder reflected three 
prior incarcerations (Comstock Prison, Sing Sing Prison, and 
River Head County Jail) and that in an October 2007 letter, 
the Veteran reported incarceration at Great Meadows 
Correctional Facility, Ossing Correctional Facility and 
Riverhead County Jail.  The October 2007 note further stated 
that the Veteran was exposed to high risk factor of hepatitis 
C by sharing razors in both the navy and in prison, and both 
circumstances should be given equal weight.  Another note 
from the Veteran received in May 2009 states that the Veteran 
had his own razor in prison, never shared one and was not 
exposed to any blood or blood contact in the state prison 
system.  

The examiner indicated that the Veteran had large tattoos on 
his right and left forearms and right and left upper arm that 
were done in 1961 while in boot camp and after leave from 
boot camp.  The Veteran reported that he had had the tattoos 
done at a tattoo parlor on [redacted] in Chicago, Illinois.  
The Veteran indicated that he had donated blood around 75 
times since 1962 through 1992 and that he received a letter 
from the Red Cross after a blood donation in January 1993 
stating that his blood tested for a virus and to follow up 
with a gastroenterologist.  The examiner reported that the 
Veteran is under the care of Dr. C. in Port Charlotte, 
Florida, and had labs done in June 2009 showing normal 
complete blood count (CBC) and normal liver enzymes.  A June 
2009 liver ultrasound done at Advanced Imaging showed a fatty 
liver and status post cholecystectomy, no biliary dilation, 
common bile duct within normal limits.  According to the 
Tampa VA Medical Center gastroenterology notes, the Veteran 
has a compensated cirrhosis and a fatty liver.  

Following a medical history and physical examination, to 
include a blood test, the Veteran was diagnosed with 
hepatitis C with compensated cirrhosis and porphyria cutanea 
tarda.  The examiner reported the following risk factors as 
the most likely cause: four tattoos in a tattoo parlor in 
1961 and 1962; probable blood transfusion in 1963, out of 
service; shared razor while inpatient at Great Lakes Naval 
Hospital in 1962, per Veteran's statement; and possible body 
fluid contact during incarcerations after discharge.  The 
examiner indicated that he had no information as to the 
hepatitis C virus (HCV) status of anyone the Veteran had 
sexual contact with in his lifetime.  

The examiner reported that it is less likely as not (less 
than 50/50 probability) that any current hepatitis C 
condition had its onset during active service or is related 
to the Veteran's military service, including the in-service 
risk factors reported by the Veteran.  The rationale in 
support of this opinion was that the Veteran had multiple 
documented multiple risk factors for development of hepatitis 
C as outlined in the body of the report.  The examiner also 
reported that the Veteran's claim of sharing razors while an 
inpatient at Great Lakes Naval Hospital in 1962 may not be a 
factor if the other inpatients he may have shared a razor 
with did not carry the hepatitis C virus.  The examiner also 
indicated that there is no medical documentation as to the 
HCV status of anyone the Veteran had body fluid contact with 
in his lifetime and no documentation as to any problems that 
the tattoo parlor on State Street in Chicago, Illinois, may 
or may not have had with transmission of any type of 
infection.  Lastly, per the Veteran, he thinks he received a 
blood transfusion in 1963, but testing for HCV was not 
available at that time.  

At this juncture, the Board notes that it finds the Veteran's 
contentions as to in-service risk factors competent.  The 
medical evidence in this case, however, does not support his 
claim for service connection for hepatitis C, as the only 
opinion regarding the etiology of the Veteran's condition 
indicates that its onset was not during active service and 
that hepatitis C is unrelated to the Veteran's military 
service, including the in-service risk factors reported by 
the Veteran.  The Board acknowledges that the VA examiner 
identified both in-service and post-service risk factors as 
the most likely cause of the Veteran's hepatitis C.  The VA 
examiner, however, did not indicate that any of the 
identified risk factors posed a higher risk than the others.  
And in discussing the in-service risk factor of shared 
razors, the VA examiner indicated that it may not be a factor 
if the other inpatients with whom the Veteran shared a razor 
with did not carry the hepatitis C virus.  In other words, in 
the absence of any evidence that any of the individuals with 
whom the Veteran shared a razor had hepatitis C, that risk 
factor could not be considered definite.  A similar 
determination was made regarding the in-service risk factor 
of tattoos, as the VA examiner stated that there was no 
documentation as to any problems that the tattoo parlor may 
or may not have had with transmission of any type of 
infection.  The Veteran has never asserted that he shared a 
razor in service with someone who was infected with the 
hepatitis C virus; nor has he claimed that the needles used 
to create his tattoos had been used on an infected 
individual.  Nor is there any evidence of record establishing 
such.  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.

Furthermore, according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been 
no case reports of air gun transmission of hepatitis C.  VA 
Fast Letter 04-13 (June 29, 2004).  The Board finds that this 
lack of scientific evidence of hepatitis C transmission by 
air gun injections is more probative on the issue than the 
Veteran's statements.  He is not competent to provide a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)

In the absence of any competent medical evidence establishing 
that his hepatitis C was incurred in service, the Veteran's 
claim for service connection must be denied.  The Board 
acknowledges the Veteran's assertion that the VA examiner did 
not address the risk factor he mentioned regarding shared 
razors at the Great Lakes Naval Hospital, to include only 
being given four razors to share between 20 to 25 people, and 
that he was on the ward for 105 days.  See August 2009 VA 
Form 21-4138.  As reflected above, however, the Board does 
not agree with the Veteran and finds that the VA examiner 
provided an adequate discussion of this risk-factor, to 
include a rationale for his opinion.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the September 2006 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for service 
connection for hepatitis C and of his and VA's respective 
duties in obtaining evidence.  See June 2006 letter.  
Accordingly, the duty to notify has been fulfilled.  The 
Veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See id.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran's service, VA and private treatment records, 
to include records from the Social Security Administration, 
have been obtained.  The Board notes that several of the 
private treatment records identified by the Veteran were 
unavailable, despite the RO's attempts to obtain them.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.

ORDER

Service connection for hepatitis C is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


